Title: William J. Coffee to Thomas Jefferson, 26 September 1818
From: Coffee, William John
To: Jefferson, Thomas


          
            Most Honorable And Respected Sir
            Sept 26th 1818 Greenwich St New-York
          
          I Am Sorry to Intrude on y retirement tharfor I hope you kindness to me will  Excuse my present Application for you Asistanes Acording to your former promies that of Sending of Imeaditly those boxes Containg my Laboures  I fear much they will be Spoilt and tharfor let me prevail on you Indulgence I hav wrote so mainy time to mr Randolph and not having recevd the favor of Any kind of Answer am Apprehensiv he is not well
          
            with Evey respect & duty to you & you Family I remain Dear Sir Sincerly you
            W. J. Coffee
          
        